t c summary opinion united_states tax_court james a and joan h soholt petitioners v commissioner of internal revenue respondent docket no 143-06s filed date james a and joan h soholt pro sese melissa hedtke for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section and code references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated other court and the opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide whether petitioners are entitled to deductions for various expenses we find that petitioners are entitled to deduct some of the expenses they claimed on their returns background some of the facts have been stipulated and are so found petitioners resided in minneapolis minnesota at the time they filed the petition mr soholt’s business activities petitioner mr soholt was a financial adviser and retirement planner for metropolitan life_insurance_company metlife in he provided financial advisory services and products to various clients and groups mr soholt used his car to meet with clients and prospective clients at locations convenient to them sometimes he would take clients or prospective clients out for coffee or a light meal or snack mr soholt worked from a home_office set up in the basement that constituted approximately percent of petitioners’ home 2petitioners concede that they are not entitled to deduct a portion of their personal_property_taxes and that they are not entitled to deduct expenses for professional publications respondent concedes that petitioners are entitled to deduct their expenses for continuing education and licensing based on square footage metlife leased him a laptop computer through which he could connect to the metlife network from home the home_office also included a desk filing cabinets and storage space for marketing and informational materials although mr soholt kept a few de_minimis personal papers in the filing cabinets the family living area was located on another floor of the home and the home_office was not used for family activities mr soholt insured the home_office including its materials and equipment against flood and other catastrophes petitioners installed a second telephone line to the house for mr soholt to use for business mr soholt used calling cards to dial clients long distance he also had a cellular phone petitioners subscribed to the sunday star tribune mr soholt read the business section each week to learn about business news in the area and to be prepared in case a client asked him a question about a particular news story both petitioners read other sections of the newspaper for personal reasons mrs soholt’s business activities petitioner mrs soholt was a flight attendant for northwest airlines nwa during she was on sporadic leave from january through may however the sporadic leave program instituted during the airline’s economic crisis brought on by the terrorist attacks allowed nwa employees to take time off from work on a month-to-month basis without being fired or laid off mrs soholt and the other employees in the sporadic leave program could be recalled at any time nwa recalled mrs soholt in date and she resumed her normal nwa duties flying about to days per month for the remainder of the year mrs soholt was assigned to reserve status on certain days although she was not scheduled to fly on a reserve status day she could be summoned to fly if the airline needed her nwa required mrs soholt to have a telephone and when on reserve status to respond to phone calls within minutes so that she could get to the airport for the assigned flight mrs soholt used the internet from home periodically to check her flight schedule and nwa e-mail as well as to submit bids for future flight schedules she subscribed to compuserve for this purpose because it was the only internet service provider nwa authorized mrs soholt periodically drycleaned the uniforms nwa required her to wear petitioners donated clothing and other items to charity and also made cash contributions during petitioners had a growing family and periodically contributed items they no longer needed to charity petitioners’ return petitioners claimed certain expenses on form_1040 schedule a itemized_deductions on their joint_return for they claimed they were entitled to deduct charitable_contributions as well as unreimbursed employee business_expenses the unreimbursed employee business_expenses petitioners claimed included expenses for the business use of their home cell phone internet equipment automobile hospitality insurance publications telephone and uniform cleaning respondent examined petitioners’ return for and issued petitioners a deficiency_notice in which he disallowed many of the expenses for lack of substantiation petitioners timely filed a petition discussion this is primarily a substantiation case the parties resolved many of the disputed expenses before trial we are asked to determine whether petitioners are entitled to deduct the remaining expenses we begin by outlining basic fundamental tax principles involving substantiation first the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 second deductions are a matter of legislative grace and the taxpayer 3petitioners do not claim the burden_of_proof shifts to respondent under sec_7491 petitioners also did not establish they satisfy the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioners has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amount_of_deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_ citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir we shall now proceed to consider whether petitioners are entitled to deduct the claimed expenses beginning with petitioners’ charitable_contributions of cash and property charitable_contributions petitioners claimed they contributed dollar_figure of cash to charitable organizations in and respondent allowed all but dollar_figure based on receipts from donee organizations as well as canceled checks petitioners also claimed they contributed_property worth dollar_figure to charitable organizations in and respondent allowed dollar_figure charitable_contributions a taxpayer makes are generally deductible under sec_170 no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the qualified donee organization sec_170 the deduction for contributions of property equals the fair_market_value of the property on the date contributed sec_1_170a-1 income_tax regs a taxpayer claiming a charitable_contribution is generally required to maintain for each contribution a canceled check some communication from the donee organization acknowledging receipt of a contribution and showing the date and amount of the contribution or other reliable written records showing the name of the donee along with the date and amount of the contribution sec_1_170a-13 to iii income_tax regs 4there are now stricter requirements for contributions of money sec_170 no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution id this new provision is effective for tax years beginning after date pension_protection_act of publaw_109_280 sec 120_stat_1080 we first consider petitioners’ cash contributions they were able to substantiate all cash contributions except dollar_figure they failed to introduce any receipts or canceled checks for the remaining dollar_figure cash contributions they claim they made in petitioners are therefore not entitled to deduct the additional dollar_figure for cash contributions we next turn to petitioners’ contributions of property petitioners introduced receipts indicating they donated clothing and other miscellaneous goods eight times in these receipts do not list the specific items contributed and simply note that petitioners donated a certain number of bags petitioners also introduced a worksheet they prepared when preparing their tax_return that purports to list and value more specifically the items petitioners contributed mr soholt testified that petitioners estimated the value of the clothing they donated at one-half the original cost but also admitted he did not think used clothing was worth half as much as it was worth new petitioners did not introduce any evidence supporting their estimated value or regarding the quality of the donated items that would permit us to estimate its value while we are convinced that petitioners donated property to charity in petitioners have failed to provide any reliable evidence of the items they donated or their values petitioners are therefore not entitled to deduct any additional_amount for charitable_contributions of property other than the dollar_figure respondent allowed unreimbursed employee business_expenses we next consider the unreimbursed employee business_expenses petitioners claimed on schedule a we begin by outlining the general rules to claim business_expenses in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible sec_162 services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs an expense is ordinary for these purposes if it is normal or customary within a particular trade business or industry deputy v du pont u s pincite an expense is necessary if it is appropriate or helpful for the development of the business 320_us_467 personal living or family_expenses on the other hand are not generally deductible sec_262 if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for such expenses only certain types of documentary_evidence will suffice unreimbursed employee business_expenses not subject_to strict substantiation we first consider the unreimbursed employee business_expenses not subject_to the strict substantiation requirements we then examine those employee business_expenses that are subject_to the additional strict substantiation requirements business use of the home petitioners claimed dollar_figure miscellaneous expenses for business use of their home during expenses for business use of a taxpayer’s home are deductible only under very limited circumstances the taxpayer must show that the portion of the home purported to be used for business was exclusively used on a regular basis as the taxpayer’s principal_place_of_business sec_280a petitioners introduced pictures of their home and prepared a rough sketch of the home layout including square footage mr soholt also described the layout of his home_office and explained the setup of his work area filing cabinets and storage space for his metlife marketing materials mr soholt admitted that he kept a few personal documents in the filing cabinet such as wills copies of tax returns and similar documentation but the family living area was located on another floor of the home and the office area was not used for anything other than mr soholt’s business activities the home_office constituted percent of petitioners’ home based on square footage we have carefully examined the parties’ exhibits and mr soholt’s testimony on this issue we find his testimony on this issue to be credible and the documents reliable we conclude that percent of petitioners’ home was regularly and exclusively used as the principal_place_of_business for mr soholt’s metlife affairs petitioners are therefore entitled to 5there is an additional requirement that the home_office be for the convenience_of_the_employer sec_280a flush language the record is unclear whether the parties dispute this issue unreimbursed business_expenses are subject_to the percent limitation of sec_67 deduct percent of certain energy expenses6 petitioners incurred during notwithstanding that percent of petitioners’ home was used as mr soholt’s principal_place_of_business we cannot accept certain documentation petitioners introduced that appear to be expenses for remodeling their kitchen we must disregard these kitchen remodeling costs because the kitchen was not part of the home used exclusively for mr soholt’s business petitioners are therefore entitled to deduct only percent of the energy expenses which equals dollar_figure internet access expenses petitioners claimed dollar_figure for internet access expenses during we have previously characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and we may estimate the business portion of utility expenses under the cohan_rule see pistoresi v commissioner tcmemo_1999_39 the parties stipulated that petitioners paid dollar_figure for compuserve in mrs soholt provided credible testimony 6the parties stipulated that petitioners paid dollar_figure to center point energy dollar_figure to xcel energy and dollar_figure to the city of minneapolis utility billing office in and petitioners are entitled to deduct percent of these expenses 7we note that the deduction we permit for petitioners’ business use of the home would be subject_to the income limitations of sec_280a regarding her need for and business use of the internet mrs soholt subscribed to compuserve because that was the only internet service provider that nwa authorized for access to the nwa system she used the internet to check her nwa work schedule use her nwa e-mail and submit her bids for her flight schedule the record does not reflect that any family_member used the compuserve account for personal matters we are convinced that the compuserve account was used primarily for mrs soholt’s business needs and that petitioners are thus entitled to deduct the dollar_figure they paid for compuserve insurance expenses petitioners claimed dollar_figure of insurance expenses mr soholt testified that he bought an additional business policy through their home insurance to cover equipment in the home and to provide a source_of_income if he were unable to work due to a catastrophe or flood in the basement petitioners introduced a balance due notice from state farm indicating that mr soholt was the insured on a business policy the balance due notice was prepared on date and notes that full payment will continue coverage until date we find mr soholt’s testimony to be credible and conclude that petitioners have adequately substantiated their insurance expense for the year accordingly petitioners are entitled to deduct dollar_figure of insurance expenses publications petitioners claimed dollar_figure of publication expenses petitioners paid dollar_figure for the sunday star tribune for the year at issue mr soholt read the business section of the paper to familiarize himself with area business news as well as to be prepared in the event a client asked him about a particular business article although both petitioners read other parts of the sunday paper for personal_use the cost of a daily newspaper of general circulation is generally nondeductible wheeler v commissioner tcmemo_1984_425 petitioners testified that they each read parts of the sunday paper for reasons unrelated to mr soholt’s business petitioners’ use of the sunday star tribune was not confined to the business section petitioners have not offered a method for us to estimate reliably how much of mr soholt’s use of the sunday newspaper was for business petitioners are therefore not entitled to any deduction for publications in telephone expenses petitioners claimed dollar_figure of telephone expenses the parties stipulated that petitioners paid dollar_figure to qwest for petitioners introduced documentation showing that they incurred dollar_figure in telephone charges from powernet global communications cents from tti and dollar_figure for mci calling cards but they did not explain the powernet global communications or tti charges mr soholt testified that they calculated the business portion of their telephone expenses by determining the cost of the second telephone line for their home that mr soholt used for business petitioners then added the cost of certain features on their personal telephone line such as call waiting caller id and voice messaging mr soholt used the calling cards to call clients long distance the parties’ stipulation and petitioners’ substantiation and testimony regarding this issue do not fully explain how petitioners derived the dollar_figure of telephone expenses they claimed for petitioners’ documentation and testimony regarding the amount of charges attributable to the business telephone line is unclear although we are permitted to estimate the business portion of the telephone expenses under the cohan_rule petitioners have given us no basis for such an estimate the only thing petitioners have established is that mr soholt used calling cards to call clients long distance and we find their substantiation credible on this point petitioners are therefore entitled to deduct dollar_figure for calling cards uniform cleaning expenses petitioners claimed dollar_figure for cleaning expenses for mrs soholt’s nwa uniforms expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 beckey v commissioner tcmemo_1994_514 petitioners introduced the portion of the nwa flight attendant agreement requiring mrs soholt to wear a uniform mrs soholt worked to days per month for the months that she was not on sporadic leave mrs soholt testified that she did not dry clean her uniform each time she wore it and that she often had to clean it herself due to the short time between trips petitioners also introduced receipts from dry cleaners amounting to dollar_figure in cleaning costs for the year although the receipts do not specifically indicate that the cleaning charges were for mrs soholt’s uniforms we are convinced that mrs soholt incurred some expenses during the year to clean her uniforms we may estimate the amount of uniform expenses under the cohan_rule we estimate that mrs soholt dry cleaned her uniform once per month for the months she worked at nwa and is therefore entitled to deduct dollar_figure for uniform expenses during expenses subject_to strict substantiation requirements we now consider those expenses that are subject_to the additional strict substantiation requirements under sec_274 strict substantiation requires the taxpayer to generally introduce records or evidence showing the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense sec_274 expenses subject_to strict substantiation may not be estimated under the cohan_rule sanford v commissioner t c pincite cellular phone expenses petitioners claimed dollar_figure of cellular phone expenses for cellular phones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements sec_280f gaylord v commissioner tcmemo_2003_273 a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property nitschke v commissioner tcmemo_2000_230 sec_1_274-5t temporary income_tax regs fed reg date petitioners introduced their cellular phone records at trial and acknowledged which calls were personal mr soholt testified that he used his cellular phone to call home to check his voice mail speak to his wife and also to call metlife message centers as well as make other business calls mrs soholt used her cellular phone when she was on reserve status so that she could respond to nwa within the required 20-minute period we have examined petitioners’ cellular phone records in detail petitioners paid a flat fee for their cellular phones as long as phone usage was within a certain limit per month and used the phones for both personal and business calls petitioners therefore did not incur any expenses to use their cellular phones for business purposes in addition to those they would have incurred had they used their cellular phones only for personal reasons further any approximation or estimation of cell phone expenses attributable to business use is prohibited under sec_274 petitioners are therefore not entitled to deduct any cellular phone expenses for equipment expenses petitioners claimed dollar_figure of equipment expenses to rent and maintain the laptop computer metlife required mr soholt to have for his business computers and peripheral equipment are listed_property and are therefore subject_to the strict substantiation requirements sec_280f petitioners introduced a metlife human capital management system report indicating that a total of dollar_figure was deducted from his pay during for the laptop mr soholt testified that he was required to have dollar_figure deducted from each paycheck for_the_use_of the laptop and any necessary maintenance petitioners introduced a pay stub showing a dollar_figure deduction from mr soholt’s pay for the period ending date petitioners also introduced a letter from the metlife regional marketing director indicating that mr soholt was not reimbursed for laptop charges we find that the evidence petitioners introduced on this issue taken together satisfies the strict substantiation requirements accordingly petitioners are entitled to deduct dollar_figure of equipment costs for the laptop automobile expenses petitioners claimed dollar_figure of automobile expenses for passenger automobiles are listed_property under sec_280f and strict substantiation is therefore required sec_274 no deduction is allowed for any travel expense unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose for the use sec_1_274-5t temporary income_tax regs supra adequate_records include the maintenance of an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date taxpayers may use a standard mileage rate established by the internal_revenue_service in lieu of substantiating the actual amount of the expenditure see sec_1_274-5 income_tax regs the standard mileage rate is generally multiplied by the number of business miles traveled see revproc_2002_61 2002_ 2_cb_616 in effect for transportation_expenses incurred during the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile sec_1_274-5 income_tax regs the taxpayer must still establish the actual mileage the time and the business_purpose of each use nicely v commissioner tcmemo_2006_172 sec_1_274-5 income_tax regs petitioners introduced an appointment calendar for to support their business mileage deductions mr soholt kept the calendar in his car during and made handwritten notations of the total mileage incurred on days when he had to travel for business mr soholt calculated the mileage by determining the difference on the odometer from the beginning of the day to the end of the day mr soholt acknowledged however that the daily odometer readings also possibly included non-business trips he made during the day although we recognize the efforts mr soholt made to record his daily mileage we are constrained to find that petitioners failed to satisfy the strict substantiation requirements petitioners’ documentation does not establish the portion of the mileage each day attributable to personal travel and is simply a notation of the total daily odometer readings moreover petitioners’ log does not sufficiently describe the business_purpose of each meeting often just a name or group is identified we therefore find that petitioners are not entitled to any automobile expense deduction for hospitality expenses petitioners claimed dollar_figure of hospitality expenses for mr soholt testified he incurred these expenses when he treated clients or potential clients to meals or coffee during their meetings entertainment_expenses such as entertaining clients or prospective clients at restaurants and coffee shops are subject_to the strict substantiation requirements see sec_274 gaylord v commissioner tcmemo_2003_273 sec_1_274-2 income_tax regs the taxpayer must show the expense was directly related to the active_conduct of the taxpayer’s trade_or_business as well as substantiate the amount time and place business_purpose and business relationship to the taxpayer of the persons entertained sec_274 d sec_1_274-2 income_tax regs petitioners introduced various restaurant and coffee shop receipts to substantiate the entertainment_expenses mr soholt added notations on the receipts after the year at issue and before trial some of these notations include the name of a person or a vague description such as answering questions we find mr soholt’s testimony on this issue to be thoughtful and credible unfortunately the evidence petitioners submitted to substantiate their hospitality expenses does not meet the requirements of sec_274 petitioners do not have records indicating the business purposes of the expenses mr soholt’s business relationship to the persons entertained or any other information that would comply with the strict substantiation requirements the notations on the receipts made after the year at issue are simply too vague to meet the required standard petitioners are therefore not entitled to deduct any hospitality expenses 8for expenses_incurred directly before or after a substantial_and_bona_fide_business_discussion the taxpayer must show the expense was associated with rather than directly related to the active_conduct of the trade_or_business sec_274 d sec_1_274-2 income_tax regs to reflect the foregoing and the concessions of the parties decision will be entered under rule
